EXHIBIT FFE TRANSPORTATION SERVICES INC. RESTATED WRAP PLAN (Effective January 1, 2008) Note- This replaces Exhibit 10.8 to our Annual Report on Form 10-K filed on March 14, 2008.It is refiled here to correct certain typographical errors. ARTICLE I PURPOSE OF THE PLAN The Company sponsors and maintains a 401(k) Wrap Plan which was adopted and effective prior to the effective date of Internal Revenue Code section 409A.By action of its Board of Directors, the Company has approved and adopted this Restated Wrap Plan effective January 1, 2008 (the “Plan”) which is intended to comply, and shall be interpreted in a manner to comply in all respects with Code Section 409A.The Plan shall govern the terms and conditions under which certain select management and highly compensated employees of the Participating Employers covered under the Savings Plan for Employees of Frozen Food Express Industries, Inc. (the "Savings Plan") may accumulate deferred compensation which cannot be accumulated under the Savings Plan because of the limitations on deferrals under Code Section 402(g) (the "Deferral Limit"), the limitations on annual additions under Code Section 415 (the "415 Limit"), the limitations on tax-qualified pension plan benefits under Code Section 401(a)(17) (the "Pay Cap"), and because Savings Contributions and Employer Contributions have been required to be returned under the Savings Plan because of the nondiscrimination rules under Code Section 401(k)(3) ("ADP Restrictions") or 401(m)(2) ("ACP Restrictions"), for all periods commencing as of January 1, 2008. This Plan is intended to be "a plan which is unfunded and maintained by an employer primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees" within the meaning of Sections 201(2) and 301(a)(3) of the Employee Retirement Income Security Act of 1974 ("ERISA") and shall be interpreted and administered in a manner consistent with that intent. ARTICLE II DEFINITIONS 2.1 ACCOUNT means those separate accounts established and maintained under the Plan in the name of each Participant as required pursuant to the provisions of Article VII. 2.2 ADP RESTRICTIONS AND ACP RESTRICTIONS means the nondiscrimination rules under Code Sections 401(k)(3) and 401(m)(2). 2.3 AFFILIATE means any company which is included within a "controlled group of corporations" as determined under Code Section 1563 (without regard to subsections (a)(4) and (e)(3)(C) of such Section 1563) and Code Section 409(l)(4), with the Company. 2.4 BENEFICIARY means a Participant's beneficiary or beneficiaries identified under the Savings Plan. 2.5 BOARD means the Board of Directors of FFE Transportation Services, Inc. 2.6 BONUS means the bonus paid on either a monthly, quarterly or annual basis by a Participating Employer to an Eligible Employee, but shall not include any Performance Bonus. 2.7 CODE means the Internal Revenue Code of 1986 and the regulations thereunder, as amended from time to time. 2.8 COMMITTEE means the Committee appointed by the Board to administer the Plan. 2.9 COMPANY means FFE Transportation Services, Inc., or any company which is a successor as a result of merger, consolidation, liquidation, transfer of assets, or other reorganization. 2.10 COMPENSATION means "Compensation" as that term is defined in the Savings Plan, without regard to the Pay Cap. 2.11 DEFERRAL LIMIT means the limitations on deferrals under Code Section 402(g). -1- 2.12 DISABILITY means the Participant: (A) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (B) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than 3 months under an accident and health plan covering employees of the Company. 2.13 EARLY RETIREMENT means Termination of Employment following attainment of age 55 with ten (10) Years of Service (as determined in accordance with the provisions of the Savings Plan). 2.14 EFFECTIVE DATE means January 1, 2008. 2.15 ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion thereof), a person employed by a Participating Employer who (i) is determined by the Committee to be a member of a select group of management or highly compensated employees, (ii) who is designated by the Committee to be eligible under the Plan, and (iii) who is a participant in the Savings Plan.The Committee shall notify those individuals, if any, who will be Eligible Employees prior to the Plan Year in which they will become Eligible Employees.If the Committee determines that an employee first becomes an Eligible Employee during a Plan Year, the Committee shall notify such employee of its determination and of the date during the Plan Year on which the employee shall first become an Eligible Employee. 2.16 EMPLOYER CONTRIBUTION means those contributions by the Participating Employers to the Savings Plan for a Plan Year on account of the Savings Contributions made during that Plan Year by the participants in the Savings Plan. 2.17 EMPLOYER STOCK shall have the meaning ascribed in Section 9.2 hereof. 2.18 ENTRANCE DATE means the "Entrance Date" as that term is defined in the Savings Plan. 2.19 EXCESS CONTRIBUTION means those contributions by Participating Employers to the Savings Plan for a Plan Year that are in excess of the 415 Limit. 2.20 415 LIMIT means the limitations on annual additions under Code Section 415. 2.21 LEAVE OF ABSENCE means military leave, sick leave, or other bona fide leave of absence if the period of such leave does not exceed six months, or if longer, so long as the Participant retains a right to reemployment with the Company under an applicable statute or by contract. For purposes of this Section 2.21, a leave of absence constitutes a bona fide Leave of Absence only if there is a reasonable expectation that the Participant will return to perform services for the Company. If the period of a Leave of Absence exceeds six months and the Participant does not retain a right to reemployment under an applicable statute or by contract, the employment relationship is deemed to terminate on the first date immediately following the expiration of said such six-month period. Notwithstanding the foregoing, where a Leave of Absence is due to any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than six months, where such impairment causes the Participant to be unable to perform the duties of his or her position of employment or any substantially similar position of employment, a 29-month period of absence may be substituted for such six-month period. -2- 2.22 NONQUALIFIED EMPLOYER MATCHING CONTRIBUTION means an amount contributed by the Participating Employers, pursuant to the provisions of Article V, on account of the Participant's Nonqualified Savings Contribution. 2.23 NONQUALIFIED EMPLOYER DISCRETIONARY CONTRIBUTION means an amount contributed by a Participating Employer pursuant to the provisions of Article VI. 2.24 NONQUALIFIED EXCESS CONTRIBUTIONS means an amount contributed by a Participating Employer, pursuant to the provisions of Article VI, in an amount equal to the Excess Contributions made to a Participant's account in the Savings Plan. 2.25 NONQUALIFIED SAVINGS CONTRIBUTION means Compensation that is due to be earned and which would otherwise be paid to the Participant, which the Participant elects to defer under the Plan, determined without regard to the Deferral Limit, the 415 Limit, the Pay Cap or the ADP Restrictions under the Savings Plan, and which is contributed on behalf of each Participant by the Participating Employers pursuant to the provisions of Article IV. 2.26 PARTICIPANT means any person so designated in accordance with the provisions of Article III, including, where appropriate according to the context of the Plan, any former employee who is or may become (or whose Beneficiaries may become) eligible to receive a benefit under the Plan. 2.27 PARTICIPANT ENROLLMENT AND ELECTION FORM means the form on which a Participant elects to defer Compensation hereunder and on which the Participant makes certain other designations as required thereon. 2.28 PARTICIPATING EMPLOYER means the Company and any Affiliate that adopts the Plan. 2.29 PAY CAP means the limitations on compensation considered in tax-qualified pension plans under Code Section 401(a)(17). 2.30 PERFORMANCE BONUS mean a Participant’s annual bonus under the 2006 Management Incentive Bonus Plan that qualifies as performance-based compensation as determined under Code Section 409A. 2.31 PHANTOM SHARE means a fictitious share of the common stock of Frozen Food Express Industries, Inc. which carries with it certain rights and benefits as described herein but which does not entitle the holder thereof either to equity rights or voting rights in Frozen Food Express Industries, Inc. 2.32 PLAN means this FFE Transportation Services, Inc. Restated Wrap Plan (Effective January 1, 2008). 2.33 PLAN YEAR means the "Plan Year" as that term is defined in the Savings Plan. 2.34 RETIREMENT means Termination of Employment after attainment of age 65, as determined in accordance with the provisions of the Savings Plan. 2.35 SAVINGS CONTRIBUTION means those contributions by the Company to the Savings Plan for a Plan Year on behalf of and on account of the qualified cash or deferral elections within the meaning of Code Section 401(k) made by the participants in the Savings Plan. 2.36 SAVINGS PLAN means the Frozen Food Express Industries, Inc. 401(k) Savings Plan, as amended from time to time. -3- 2.37 SPECIFIED EMPLOYEE means (i) an officer of an Employer earning more than $135,000 in any year, as adjusted from time to time in accordance with Internal Revenue Service guidelines, (ii) a five per cent (5%) owner of a Participating Employer, or (iii) a one percent (1%) owner of a Participating Employer having Compensation from the Participating Employer of more than $150,000 in any year, all as determined in accordance with Sections 409A and 416(i) of the Code and applicable Treasury Regulations issued thereunder. 2.38 TERMINATION OF EMPLOYMENT means a termination of an Participant’s employment with the Company in accordance with the Company’s policies and procedures which is not a Leave of Absence, an Early Retirement or a Retirement; provided, however, that the Company and the Participant reasonably anticipate that no further services will be performed after a certain date or that the level of bona fide services the Participant will perform after such date (whether as an employee or as an independent contractor) would permanently decrease to no more than twenty percent (20%) of the average level of bona fide services performed (whether as an employee or an independent contractor) over the immediately preceding 36-month period (or the full period of services to the Company if the Participant has been providing services to the Company for less than 36 months). 2.39 TRANSFER DATE means the date on which amounts credited to each Participant's Account for the Plan Year are transferred to the Savings Plan. 2.40 VALUATION DATE means each business day. ARTICLE III ELIGIBILITY AND PARTICIPATION 3.1 REQUIREMENTS.Every Eligible Employee who is a Participant in the Plan as of the Effective Date shall continue to participate therein.Every other Eligible Employee shall be eligible to become a Participant on the first Entrance Date occurring on or after the date on which he or she becomes an Eligible Employee.No individual shall become a Participant, however, if he or she is not an Eligible Employee on the date his or her participation is to begin. Participation in the Plan is voluntary.Participants who became eligible prior to January 1, 2008, shall execute a Participant Enrollment and Election Form no later than December 31, 2007.Participants who first become eligible to participate in the Plan on or after January 1, 2008 shall execute a Participant Enrollment and Election Form no later than thirty (30) days after the date they first become eligible.The terms of the election form shall set forth the Participant’s Nonqualified Savings Contribution as described in Section 4.1 and shall require the Participant to make certain elections regarding the timing and form of payment of his benefit under this Plan.The Participant’s elections regarding the timing and form of payment shall be irrevocable. 3.2 RE-EMPLOYMENT.If a Participant whose employment with the Participating Employers is terminated is subsequently re-employed, he or she may become a Participant in the Plan in accordance with the provisions of Section 3.1 of this Article. 3.3 CHANGE OF EMPLOYMENT CATEGORY.During any period in which a Participant remains in the employ of a Participating Employer, but either ceases to be an Eligible Employee or a participant in the Savings Plan, he or she shall not be eligible to make additional Nonqualified Savings Contributions under the Plan. -4- ARTICLE IV NONQUALIFIED SAVINGS CONTRIBUTIONS 4.1 NONQUALIFIED SAVINGS ELECTIONS.In accordance with rules established by the Committee, a Participant may elect, within the thirty (30) day period prior to the beginning of a calendar year, to make a Nonqualified Savings Contribution with respect to the following Plan Year by use of a Participant Enrollment and Election Form.The terms of the election form shall provide that the Participant agrees to accept a reduction in whole percentage amounts of either (i) his Compensation, exclusive of any Bonus paid to the Participant (not to exceed 20% of Compensation, excluding Bonuses), and/or (ii) his Bonus, if any, from the Company (up to 100% of the Bonus).In addition, a participant in the Savings Plan who becomes a Participant during the Plan Year may elect, within thirty (30) days after the date he or she became a Participant, to make a Nonqualified Savings Contribution with respect to the remaining portion of the Plan Year by use of a Participant Enrollment Form.In addition, a Participant may elect, no later than the date that is six (6) months before the end of the fiscal year, to defer up to 100% of his Performance Bonus for such fiscal year to the Plan (to the extent that the amount of such bonus that is earned for such year remains substantially uncertain at the date of the election to defer it). 4.2 PAYROLL DEDUCTIONS.Nonqualified Savings Contributions shall be made through payroll deductions. 4.3 ADJUSTMENT OF PAYROLL DEDUCTIONS.The Participant may change the amount of his or her Nonqualified Savings Contribution by delivering to the Committee, prior to the beginning of a calendar year, a new Participant Enrollment and Election Form.Any amendment or termination of a Participant Enrollment and Election Form shall not be effective until January 1 following the calendar year in which the amendment or termination election is both (i) executed by the Participant and (ii) delivered to the Committee.Once made, a Nonqualified Savings Contribution payroll deduction election shall continue in force indefinitely, until changed by the Participant on a subsequent Participant Enrollment and Election Form.The foregoing provisions shall not apply to elections to defer Performance Bonuses in accordance with Section 4.1 hereof. 4.4 TIMING OF CONTRIBUTION.Nonqualified Savings Contributions shall be made at the same time and in the same manner as Savings Contributions. ARTICLE V NONQUALIFIED EMPLOYER MATCHING CONTRIBUTIONS 5.1 NONQUALIFIED EMPLOYER MATCHING CONTRIBUTION PERCENTAGE.The Participating Employers shall make a Nonqualified Employer Matching Contribution on behalf of a Participant, and on account of the Participant's Nonqualified Savings Contributions for a Plan Year, at the same rate as the Employer Contribution to the Savings Plan for the Plan Year, taking into account the Pay Cap. 5.2 TIMING OF MATCH.Nonqualified Employer Matching Contributions shall be made at the same time and in the same manner as Employer Contributions to the Savings Plan. ARTICLE VI NONQUALIFIED EMPLOYER DISCRETIONARY AND EXCESS CONTRIBUTIONS 6.1 NONQUALIFIED EMPLOYER DISCRETIONARY CONTRIBUTION.In its sole discretion, each Participating Employer may make a Nonqualified Employer Discretionary Contribution on behalf of each Participant, in an amount determined by the Participating Employer in accordance with the following: (A) A percentage of each Participant's Compensation for the Plan Year;and/or (B) A percentage of some or all of the Participant's Nonqualified Savings Contribution for the Plan Year. -5- 6.2 NONQUALIFIED EXCESS CONTRIBUTION.In its sole discretion, each Participating Employer may make a Nonqualified Excess Contribution on behalf of each Participant, in an amount equal to the Excess Contributions made to each Participant's Savings Plan accounts. 6.3 TIMING OF CONTRIBUTION.The Nonqualified Employer Discretionary Contributions and Nonqualified Excess Contributions shall be made as soon as administratively feasible after declared by the Board of Directors of each Participating Employer. ARTICLE VII PLAN ACCOUNTS 7.1 ESTABLISHMENT OF ACCOUNTS;DEEMED INVESTMENT FUNDS.There shall be established and maintained by the Committee separate Accounts in the name of each Participant, as required and as described in this Article VII.The Committee shall designate a selection of investment funds, one of which shall be invested in Phantom Shares.Each Participant’s Accounts may be deemed to be invested in one or more of such investment funds, in multiples of 1%.The establishment of the investment funds shall be solely for purposes of determining the income, gains and losses to be subsequently credited to each Participant’s Accounts, and the Company is under no obligation to acquire or provide any investment funds.In crediting the Participant’s Accounts with the Contributions set forth below, the amount of the Contribution shall be divided by the fair market value of a share of the investment fund as of the most recent Valuation Date, or in the case of an investment in Phantom Shares, divided by the Phantom Share value as of the most recent Valuation Date coinciding with the last day of a calendar quarter. 7.2 NONQUALIFIED SAVINGS ACCOUNT.The Committee shall establish an Account to which are credited a Participant’s Nonqualified Savings Contributions. 7.3 NONQUALIFIED EMPLOYER MATCHING CONTRIBUTION ACCOUNT.The Committee shall establish an Account to which are credited a Participant’s Nonqualified Employer Matching Contributions. 7.4 NONQUALIFIED EMPLOYER DISCRETIONARY CONTRIBUTION ACCOUNT.The Committee shall establish an Account to which are credited a Participant’s Nonqualified Employer Discretionary Contributions. 7.5 NONQUALIFIED EXCESS CONTRIBUTION ACCOUNT.The Committee shall establish an Account to which are credited a Participant's Nonqualified Excess Contributions. ARTICLE VIII TRANSFERS TO SAVINGS PLAN 8.1 ACCOUNT TRANSFERS.A transfer made pursuant to this Article shall not constitute a Payment of Benefits, as that phrase is referenced in Article XI.As soon as administratively feasible after the end of a Plan Year, but in no event later than 2 1/2 months following the end of that Plan Year, the Committee shall transfer to the Savings Plan: (A) The Nonqualified Savings Contributions credited to each Participant's Nonqualified Savings Contribution Account for that Plan Year (inclusive of earnings);and (B) The Nonqualified Employer Matching Contributions credited to each Participant's Nonqualified Employer Matching Contribution Account for that Plan Year (inclusive of earnings). -6- Notwithstanding the above, the amounts so transferred shall be adjusted so that in no event shall an amount be transferred that would cause the Savings Plan to exceed the Deferral Limit, the 415 Limit, the Pay Cap, the ADP Restrictions or the ACP Restrictions under the Savings Plan.Further, and notwithstanding the above, it is intended that all transfers pursuant to this Article shall satisfy the requirements of the final Treasury Regulations under Section 409A of the Code, and shall not constitute a prohibited acceleration of payments under a non-qualified deferred compensation plan.Therefore, such transfers shall not otherwise result in a change in the time or form of a payment under this Plan, the change in the amounts deferred under this Plan shall not exceed the change in the amounts deferred as a result of the transfer under the Company’s Savings Plan. 8.2 FREQUENCY OF TRANSFERS.In its sole discretion, the Committee may make multiple transfers under Section 8.1 during a Plan Year. 8.3 RESTRICTION.No transfer shall occur under Section 8.1 unless the terms of the Savings Plan specifically provide that such transfers will be accepted. 8.4 NON-TRANSFERABILITY.Except as expressly provided in this Article VIII, the Phantom Shares and/or any rights or benefits under the Plan may not be transferred, assigned, pledged or hypothecated in any manner, by operation of law or otherwise, other than by will or by the laws of descent and distribution, and shall not be subject to execution, attachment or similar process. ARTICLE IX ALLOCATION OF FUNDS 9.1 ALLOCATIONS OF CONTRIBUTIONS.Each Participant's Account shall be credited with Nonqualified Savings Contributions and Nonqualified Employer Matching Contributions in accordance with the allocation provisions of the Savings Plan.Nonqualified Employer Matching Contributions shall only be allocated to those Eligible Employees who meet the requirements of receiving an allocation of Employer Contributions under the Savings Plan.As of the last day of each Plan year, each Participant's Account shall be credited with Nonqualified Employer Discretionary Contributions and Nonqualified Excess Contributions in accordance with the allocation method specified by the Participating Employer in accordance with Article VI of the Plan.Nonqualified Employer Discretionary Contributions shall only be allocated to those Eligible Employees who are employed on the last business day of the Plan year, and each Eligible Employee who would have been an Eligible Employee on such day but for his death, Disability, Early Retirement, or Retirement during such year. 9.2 ALLOCATION OF EARNINGS OR LOSSES ON ACCOUNTS.Each Participant’s Account shall be invested in the investment funds or Frozen Food Express Industries Common Stock (“Employer Stock”), as elected by the Participant in accordance with Section 7.1 of the Plan.Accounts which are invested in investment funds shall, as a bookkeeping entry, be credited or debited with the increase or decrease in the value of such fund as of each Valuation Date.Accounts which are deemed invested in Employer Stock shall, as a bookkeeping entry, be credited or debited with the increase or decrease in the price of a share of Employer Stock as quoted on the Nasdaq Stock Market’s Global Select Market as of the last day of each calendar quarter.The Committee shall have discretion to establish reasonable administrative procedures and allocation rules as it deems necessary to maintain the records of each Participant’s Accounts. 9.3 ACCOUNTING FOR DISTRIBUTIONS.As of the date of any distribution under the Plan to a Participant or his or her Beneficiary or Beneficiaries, such distribution shall be charged to the applicable Participant’s Account.The Participant’s Account is valued based upon the investment funds’ or Employer Stocks’ most recent valuation as determined in accordance with this Article IX. -7- ARTICLE X VESTING 10.1 NONQUALIFIED SAVINGS CONTRIBUTIONS AND NONQUALIFIED EXCESS CONTRIBUTIONS.A Participant shall always be one hundred percent (100%) vested in amounts credited to his or her Nonqualified Savings Contribution Account and Nonqualified Excess Contribution
